Case 1:20-cv-20290-KMM Document 23 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-20290-KMM

  ALICE THERESA DYE,

         Plaintiff,
  v.

  COMMISIONER OF SOCIAL SECURITY,
  Andrew Saul,

         Defendant.
                                                  /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Parties’ cross motions for summary

  judgment. Plaintiff Alice Theresa Dye filed a Complaint seeking review of a final decision of the

  Commissioner of Social Security. (ECF No. 1). On July 8, 2020, Plaintiff filed her Motion for

  Summary Judgment with Supporting Memorandum of Law (“Plaintiff’s Motion”). (ECF No. 18).

  On August 6, 2020, Defendant filed his Motion for Summary Judgment with Supporting

  Memorandum of Law and Response to Plaintiff’s Motion for Summary Judgment (“Defendant’s

  Motion”) (ECF No. 19). 1 The Court referred the matter to United States Magistrate Judge

  Jacqueline Becerra who issued a Report and Recommendation recommending that (1) Plaintiff’s

  Motion be DENIED; and (2) Defendant’s Motion be GRANTED. (“R&R”) (ECF No. 22). The

  Parties did not file objections to the R&R and the time to do so has passed. The matter is now ripe

  for review. 2 As set forth below, the Court ADOPTS the R&R.


  1
     Although the docket reflects that Defendant filed his Response to Plaintiff’s Motion for
  Summary Judgment (ECF No. 20) separately from Defendant’s Motion, the documents are
  identical.
  2
   The Court assumes familiarity with the facts and procedural history, which are set forth in the
  R&R. See R&R at 1–12.
Case 1:20-cv-20290-KMM Document 23 Entered on FLSD Docket 02/23/2021 Page 2 of 2




         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         As set forth in the R&R, Magistrate Judge Becerra finds the following: (1) the ALJ satisfied

  her duty to fully and fairly develop the record; (2) the Appeals Council properly decided to deny

  Plaintiff’s request for review because the additional evidence Plaintiff submitted was cumulative

  and not material, and therefore there was no reasonable probability that such evidence would have

  changed the ALJ’s decision; (3) the ALJ’s Residual Functional Capacity finding was supported by

  substantial evidence; and (4) the ALJ properly considered Plaintiff’s alleged symptoms and

  limitations. R&R at 12–26. This Court agrees.

         Accordingly, UPON CONSIDERATION of the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  the R&R (ECF No. 22) is ADOPTED. It is FURTHER ORDERED that Defendant’s Motion (ECF

  No. 19) is GRANTED and Plaintiff’s Motion (ECF No. 18) is DENIED. The Clerk of Court is

  instructed to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

                                                              23rd day of February, 2021.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE

  c: All counsel of record




                                                      2
